Case 2:21-cv-00031-BJR Document 11-10 Filed 01/12/21 Page 1 of 5




                    EXHIBIT L
1/11/2021             Case 2:21-cv-00031-BJR          Document
                                  'Hang Mike Pence': Twitter           11-10
                                                             stops phrase trending Filed   01/12/21
                                                                                   after Capitol riot | TwitterPage    2 of 5
                                                                                                                | The Guardian




    Twitter
    'Hang Mike Pence': Twitter stops phrase trending after
    Capitol riot

    Martin Pengelly in New York
       @MartinPengelly
    Sun 10 Jan 2021 12.21 EST

    Twitter stopped the phrase “Hang Mike Pence” trending on Saturday, but not before it
    trended on the social media platform in the aftermath of the company’s decision to
    suspend Donald Trump’s account.

    The chant was heard in the US Capitol on Wednesday, as a mob incited by the president
    attempted a putsch, roaming the halls, confronting law enforcement and in some cases
    apparently planning to kidnap lawmakers.

    Jim Bourg, a Reuters picture editor in Washington, said on Twitter: “I heard at least
    three diﬀerent rioters at the Capitol say that they hoped to ﬁnd Vice-President Mike
    Pence and execute him by hanging him from a Capitol Hill tree as a traitor. It was a
    common line being repeated. Many more were just talking about how the VP should be
    executed.”

https://www.theguardian.com/us-news/2021/jan/10/hang-mike-pence-twitter-stops-phrase-trending-capitol-breach                     1/4
1/11/2021             Case 2:21-cv-00031-BJR          Document
                                  'Hang Mike Pence': Twitter           11-10
                                                             stops phrase trending Filed   01/12/21
                                                                                   after Capitol riot | TwitterPage    3 of 5
                                                                                                                | The Guardian

    Five people died as a result of the attack , including a Capitol police oﬃcer reportedly
    struck with a ﬁre extinguisher and a rioter shot by law enforcement. Multiple arrests
    were made, among them men who brought ﬁrearms and explosives to Washington.

    Twitter suspended Trump’s account late on Friday, over his incitement of the mob.

    Pence was at the Capitol at the time of the riot, to preside over the counting of electoral
    college results which Trump has tried to overturn, claiming without evidence that his
    defeat by Joe Biden was the result of electoral fraud.

    The president repeatedly tweeted claims that Pence had the authority to overturn the
    results. He did not.

    Trump supporters outside the Capitol brandished a gallows and noose.

    Inside, lawmakers hid from rioters who invaded oﬃces and the House and Senate
    chambers. One member of the mob, a retired air force oﬃcer, was pictured carrying
    plastic “zip tie” handcuﬀs.


                  American Times Film
                  @ExportedFromMI

       Video of the mob chanting “hang Mike Pence.”




       8:35 PM · Jan 8, 2021

             17.1K             10.7K people are Tweeting about this

    In a statement on Saturday, a Twitter spokesman said: “We blocked the phrase and
    other variations of it from trending.


https://www.theguardian.com/us-news/2021/jan/10/hang-mike-pence-twitter-stops-phrase-trending-capitol-breach                     2/4
1/11/2021             Case 2:21-cv-00031-BJR          Document
                                  'Hang Mike Pence': Twitter           11-10
                                                             stops phrase trending Filed   01/12/21
                                                                                   after Capitol riot | TwitterPage    4 of 5
                                                                                                                | The Guardian

    “We want trends to promote healthy discussions on Twitter. This means that at times,
    we may prevent certain content from trending. As per our Help Center, there are rules
    for trends – if we identify accounts that violate these rules, we’ll take enforcement
    action.”

    After the Capitol was secured, Pence presided over the conﬁrmation of Joe Biden’s
    election victory. Since then, the vice-president has been the subject of calls to invoke
    the 25th amendment to the constitution, which provides for the removal of a president
    deemed incapable of fulﬁlling his duties.

    On Sunday, NBC News reported that Pence and Trump had not spoken since the
    Capitol riot.

     Since you're here ...
     ... we want to thank the tens of thousands of readers who contributed to our year-end
     fundraising campaign. Thanks to you, we managed to beat our $1.25m goal, raising
     more than $1.5m to fund our journalism, which will remain free and open to all.
     If you’d still like to support the Guardian in 2021, it’s not too late. Millions are ﬂocking
     to the Guardian for open, independent, quality news every day. Readers in all 50
     states and in 180 countries around the world now support us ﬁnancially.
     Donald Trump’s chaotic presidency is ending, but the forces that propelled him – from
     a misinformation crisis to a surge in white nationalism to a crackdown on voting
     rights – remain clear and present threats to American democracy. The need for fact-
     based reporting that highlights injustice and oﬀers solutions is as great as ever. In the
     coming year, the Guardian will also confront America’s many systemic challenges –
     from the climate emergency to broken healthcare to rapacious corporations.
     We believe everyone deserves access to information that’s grounded in science and
     truth, and analysis rooted in authority and integrity. That’s why we made a diﬀerent
     choice: to keep our reporting open for all readers, regardless of where they live or
     what they can aﬀord to pay. In these perilous times, an independent, global news
     organisation like the Guardian is essential. We have no shareholders or billionaire
     owner, meaning our journalism is free from commercial and political inﬂuence.
     If there were ever a time to join us, it is now. Your funding powers our journalism.
     Make a gift now from as little as $1. Thank you.


            Support the Guardian                           Remind me in February


https://www.theguardian.com/us-news/2021/jan/10/hang-mike-pence-twitter-stops-phrase-trending-capitol-breach                     3/4
1/11/2021             Case 2:21-cv-00031-BJR          Document
                                  'Hang Mike Pence': Twitter           11-10
                                                             stops phrase trending Filed   01/12/21
                                                                                   after Capitol riot | TwitterPage    5 of 5
                                                                                                                | The Guardian




https://www.theguardian.com/us-news/2021/jan/10/hang-mike-pence-twitter-stops-phrase-trending-capitol-breach                     4/4
